IN THE DISTRICT COURT OF APPEAL
                                          FIRST DISTRICT, STATE OF FLORIDA

PETER A. BOOKER,                          NOT FINAL UNTIL TIME EXPIRES TO
                                          FILE MOTION FOR REHEARING AND
      Petitioner,                         DISPOSITION THEREOF IF FILED

v.                                        CASE NO. 1D15-4581

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed November 5, 2015.

Petition for Writ of Prohibition -- Original Jurisdiction.

Joel D. Robrish, Miami, for Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of prohibition is denied on the merits.

LEWIS, ROWE, and BILBREY, JJ., CONCUR.